



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Gadhri v. 0760815 B.C. Ltd.,









2017 BCCA 31




Date: 20170123

Docket:
CA43588; CA43597; CA43598

Docket: CA43588

Between:

Sarbjeet Gadhri

Appellant/
Respondent on Cross Appeal

(Plaintiff)

And

0760815 B.C. Ltd.

Respondent/
Appellant on Cross Appeal

(Defendant)

And

Harmadan Gadhri

Appellant/
Respondent on Cross Appeal

(Defendant
by way of Counterclaim)

And

Raj Kumar Gupta

Respondent/
Respondent on Cross Appeal

(Defendant
by way of Counterclaim)

- and -

Docket: CA43597

Between:

Harmadan Singh
Gadhri

Appellant/
Respondent on Cross Appeal

(Plaintiff)

And

Simranjeet
Singh Dhanoa, 0760815 B.C. Ltd.
and 078528 B.C. Ltd.

Respondents/
Appellants on Cross Appeal

(Defendants)

And

Harmadan
Gadhri

Appellant/
Respondent on Cross Appeal

(Defendant
by way of Counterclaim)

And

Raj Kumar Gupta

Respondent/
Respondent on Cross Appeal

(Defendant
by way of Counterclaim)

- and -

Docket: CA43598

Between:

Raj Kumar Gupta

Respondent

(Plaintiff)

And

Harmadan Singh
Gadhri

Appellant

(Defendant)




Before:



The Honourable Mr. Justice Donald

The Honourable Madam Justice Saunders

The Honourable Madam Justice Bennett




On appeal from:  An
order of the Supreme Court of British Columbia,
dated March 24, 2016 (
Gadhri v. 0760815 B.C. Ltd.
, 2016 BCSC 521,
New Westminster Docket S129050; 134046; 130642).




Counsel for the Appellants:



G. E. Sourisseau





Counsel for the Respondents,
Simranjeet Singh Dhanoa, 0760815 B.C. Ltd. and 0758528 B.C. Ltd.:



D. A. T. Moseley and
  G. T. Reeves





Counsel for the Respondent,
Raj Kumar Gupta:



R. S. P. Davidson





Place and Date of Hearing:



Vancouver, British
  Columbia

November 23 and 24,
  2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 23, 2017









Written Reasons by:





The Honourable Mr. Justice Donald





Concurred in by:





The Honourable Madam Justice Saunders

The Honourable Madam Justice Bennett






Summary:

The parties entered into a
joint venture to develop and sell real property.  Mr. Gadhri appeals the
findings that he was not entitled to a $49,000 credit or indemnification for
certain expenses.  The Gadhris contend the judge erred in holding a $300,000
loan had been repaid, and in finding Mr. Gadhri liable for abuse of
process and both of them liable for special costs.  Mr. Dhanoa and the
Numbered Companies cross appeal.  They submit the judge erred in not finding
Mrs. Gadhri liable for abuse of process, Mr. Gadhri liable for breach
of the duty of good faith, and both parties liable for civil conspiracy.  The
Dhanoa Respondents seek separate and greater awards for general damages
together with punitive damages.  Held: appeal allowed in part, cross appeal
dismissed.  Mr. Gadhri is entitled to a $49,000 credit as conceded at
trial.  No basis was shown to interfere with the finding that the alleged
indemnity had not been established or that the claim for repayment was spurious
and motivated by ill will, constituting abuse of process and warranting special
costs.  On the cross appeal, the judge did not err in redressing the Dhanoa
Respondents through abuse of process and special costs, and declining to pile
on other causes of action for the same behaviour and loss.  The general damages
award was not in error, and the determination that punitive damages were not
necessary is entitled to deference.



Reasons for Judgment of the Honourable
Mr. Justice Donald:

[1]

Three men formed a joint venture to assemble four parcels of land in
Surrey for subdivision into 79 building lots.  Some of their dealings were
formalized in written agreements, but many were not.  Relationships began to
sour towards the end of the venture and disputes arose concerning who paid what
to whom and for what purpose.  The casual course of dealings, often
undocumented or poorly documented, made it difficult to sort out the conflict.

[2]

The trial judge identified another source of difficulty in the person of
Harmadan Singh Gadhri whose antagonism and animosity towards his joint
venturers she found drove the litigation to an inordinate length and
complexity.  Such was the extent of Mr. Gadhris misconduct in pursuit of
his animosity that the judge held that he was guilty of abuse of process
against Mr. Dhanoa and Mr. Dhanoas companies, 0760815 B.C. Ltd. (815)
and 078528 B.C. Ltd. (shown as 0758528 B.C. Ltd. on the entered order and various
documents exhibited at trial) (528), awarded $25,000 general damages and
levied special costs against Mr. Gadhri and his wife, Sarbjeet Gadhri, for
her participation in the abuse.

[3]

In these appeals, Mr. Gadhri challenges two determinations the
judge made regarding the relationship between him and Mr. Gupta (they were
partners in the joint venture as well as in other ventures):

(i)       the
proper allocation of a $49,000 payment, claimed by Mr. Gadhri to be a
credit to his account in the joint venture and found by the judge not to
be established as such; and

(ii)      the
finding that Mr. Gupta did not agree to indemnify Mr. Gadhri for the
expense of settling a claim by certain purchasers relating to development
costs.

[4]

The appeals focussed mainly on Mr. Ghadris case against Mr. Dhanoa. 
The linchpin in Mr. Ghadris argument is the merit of his claim that he and his
wife lent Mr. Dhanoa (or one of the companies he controlled) $300,000
outside the joint venture and which remains unpaid.  If the claim is
meritorious, then most of the criticisms which underlay the abuse finding and
special costs award are unfounded.  Even if this Court upholds the judges
determination that the loan was repaid, Mr. Gadhri argues that it should
be seen that the claim was sufficiently arguable to remove any basis for
condemnation in tort or costs.

[5]

More than any other transaction, the $300,000 loan assumed great
importance in this case.  It was the subject of what the judge said was a
threat uttered by Mr. Gadhri to Mr. Dhanoa that if Mr. Dhanoa
did not take his (Mr. Gadhris) side in his quarrel with Mr. Gupta,
he would sue him on the $300,000 loan alleging that Mrs. Gadhri was the
lender and that it was unpaid.  Mr. Dhanoa refused, and Mr. Gadhri
carried out his threat.  Thus began the tangled litigation which followed and
consumed 35 days of trial.  It must be said that the judge found several grounds
for finding reprehensible conduct against Mr. Gadhri; it was not confined
to the $300,000 loan issue.

[6]

Mr. Gupta defends the judges disposition of the $49,000 payment
and the alleged indemnity.  He is not involved in the abuse or special costs
issues.

[7]

Mr. Dhanoa, 815 and 528 (the Dhanoa Respondents) resist the
appeals, and cross appeal seeking the following remedies:

(i)       a
declaration that Mrs. Gadhri is jointly and severally liable with Mr. Gadhri
for abuse of process;

(ii)      a
declaration that Mr. and Mrs. Gadhri conspired unlawfully to harm Mr. Dhanoa;

(iii)      a
declaration that Mr. Gadhri breached a duty of good faith performance of
the joint venture agreement;

(iv)     an increase in general
damages for abuse of process and separate awards for each of Mr. Dhanoa,
815 and 528 so that they may recover:

(a)      Mr. Dhanoa: 
$100,000;

(b)      815: 
$50,000;

(c)      528: 
$25,000;

(v)      an award of punitive
damages against both Mr. and Mrs. Gadhri jointly and severally,
measured in part by the commission of the abuse of process and conspiracy torts
and breach of contract, and resulting in these awards:

(a)      Mr. Dhanoa: 
$100,000;

(b)      815: 
$50,000;

(c)      528: 
$25,000.

[8]

For the following reasons I would allow the appeals solely on the matter
of the $49,000 payment.  Mr. Gupta made a clear admission in
cross-examination that Mr. Gadhri made the payment on account of the joint
venture and the judge must have overlooked that evidence.  In all other
respects, I would dismiss the appeals.  On the findings of fact made by the
judge and not successfully impeached on appeal, there is no basis on which to
disturb her determinations that Mr. Gupta did not agree to an indemnity
and that the $300,000 claim was spurious and motivated by ill will.  As such, I
would not interfere with the findings relating to repayment of the $300,000
loan, abuse of process and special costs.

[9]

On the cross appeals, I do not think the judge was wrong in redressing
the injury the Dhanoa Respondents suffered by way of the tort of abuse of
process and special costs and declining to pile on other causes of action for
the same behaviour and the same loss.  I cannot say that $25,000 was a wholly
erroneous estimate of the damage sustained or that it was inordinately low, nor
do I consider it an error not to split the award among three closely related
parties in a single joint venture.  Mrs. Gadhris complicity is adequately
recognized in making her jointly and severally liable for special costs. 
Finally, I would defer to the judges decision not to award punitive damages. 
The judge was uniquely positioned to determine whether the abuse damages and
special costs sufficiently condemned the Gadhris conduct while fairly
compensating the Dhanoa Respondents.

[10]

The background to the issues is complex, detailed and likely of interest
only to the parties.  The judge analysed the evidence with much care and
attention in her reasons,
Gadhri v. 0760815 B.C. Ltd.
, 2016 BCSC 521,
and it is unnecessary to repeat much of what she has written.  I propose to
address the facts only as they are pertinent to the issues on appeal and cross
appeal.

The $49,000 Payment

[11]

Whether a $49,000 payment made by Mr. Gadhri to Mr. Gupta was
on account of the joint venture or some other deal they were working on was the
subject of extensive cross-examination over two days of trial.  During the
questioning, Mr. Gupta acknowledged the deposit but struggled to identify
its purpose among so many transactions between them.  Having exhausted the
alternatives, Mr. Gadhris counsel obtained this admission from Mr. Gupta:

Q         Yeah. 
So now can you confirm that the $49,000 was in fact for this subdivision?

A          That
makes sense, My Lady, now.

Q         Okay.  Thank you.

[12]

The judge said this:

[369]    I
will deal, accordingly, with the disputed factual issues and claims as follows:



(4)        $49,000
 Mr. Gadhri says in April 2006 he paid $49,000 to Mr. Gupta as his
contribution towards the purchase price of the parent parcels of land. This, he
says, is while Mr. Gupta paid $88,000 on April 27, 2006, at the time of
completion for the two parent parcels, Mr. Gadhri paid him $49,000.
While
Mr. Gupta ultimately did not recall, he did not agree it would be for the
subdivision, as the two had other business activities as well at that time
.

There is no doubt the two had
business dealings in other ventures. Again, without more evidence, it is simply
not possible to identify this $49,000 as part of a contribution to this
venture.

I conclude,
as a result, this amount has not been established as a contribution by Mr. Gadhri
to the partnership between the two for this subdivision development.

[Emphasis added.]

[13]

Mr. Gupta submits that the evidence was confusing and that, in any
event, the judge ordered a final accounting of the joint venture and if, in
that process, it is established that Mr. Gadhri is owed a credit as
asserted, he will get it.  I do not find that to be a persuasive answer.  Mr. Gadhris
claim was established by Mr. Guptas admission and an order in his favour
ought to have been made.

The Alleged Indemnity

[14]

Each of the joint venturers received an allocation of the total 79
lots.  The Gupta/Gadhri partnership had 25 lots.  A problem arose when Mr. Gupta
and Mr. Gadhri sold lots of their allocation to purchasers for a price
which underestimated development costs associated with water, sewer and other
services.  Mr. Gupta was the partner who mainly dealt with the sale.  When
the purchasers discovered they were responsible for roughly twice the
development costs estimated ($100,000 rather than $5565,000), they threatened
suit.  Mr. Gupta and Mr. Gadhri engaged counsel and settled with the
purchasers.  In the settlement, they made up the difference to the purchasers,
plus $10,000, and incurred legal fees.  In the present actions, Mr. Gadhri
testified that Mr. Gupta agreed to accept responsibility for the loss.  Mr. Gupta
denied that he agreed to look after the losses.  The judge rejected the claim
for these reasons:

[351]    Raymond Atwell [Atwal] and his brother purchased
assignments to these lots. At the time of the purchase, they were advised the
servicing costs would likely be between $55,000 and $65,000. The costs were
much higher, being closer to $100,000. Both Raymond Atwell and Mr. Bhatti
sued Mr. Gupta and Mr. Gadhri, maintaining the assignment contracts
did not include any terms that servicing would be in addition to the purchase
price.

[352]    Mr. Gupta and Mr. Gadhri retained Royal
Morton of Buckley Hogan to represent them in this matter. Ultimately, Mr. Gupta
and Mr. Gadhri settled with Raymond Atwell, whereby he agreed to pay
$50,000 as servicing costs for each lot. $150,000 was paid to Buckley Hogan. Mr. Gadhri
claims for the loss of $150,000, which he maintains Mr. Gupta should pay
to the partnership, plus legal fees paid to Buckley Hogan.

[353]    Mr. Gadhri maintains Mr. Gupta was
negligent in his capacity as a realtor and therefore incurred this loss to the
partnership. Mr. Gupta says as they were 50-50 partners that includes both
profits and losses. I have concluded Mr. Gupta and Mr. Gadhri were
partners. As such, the two shared all profits, losses, and expenses. I conclude
this amount is one that the parties share, and
there was no other agreement
to the contrary
.

[354]    I also conclude the legal fees are a partnership
expense. The litigation related to the business of the partnership, despite Mr. Gadhris
claim after November 2009. Buckley Hogan was acting exclusively for Mr. Gupta.
I do not accept that Mr. Gupta stated he would accept responsibility
for the costs. If that was the case, no doubt, Mr. Gadhris new lawyer
would have confirmed that in writing
. While Mr. Gadhri had a new
lawyer at the time, the fees for the litigation continued to be related to the
business of the partnership.

[355]    I also note there is simply no basis for the
alternative contention of counsel for Mr. Gadhri, that the parties should
bear their own litigation costs in the matter from the date the partnership
dissolved. I was given no authority to support such an argument, and I do not
accept it.

[Emphasis
added.]

[15]

Mr. Gadhri appeals the ruling on the ground that the judge failed
to consider the testimony of an independent witness to the effect that Mr. Gupta
said in his presence that he would accept responsibility.  This is the evidence
of Anter Pamma, who was present in Mr. Royal Mortons office when the
settlement was discussed:

Q         And what was that meeting all about?



THE
INTERPRETER:  It was -- it was with respect to some lots that Gupta and Gadhri
had sold and it was a fellow named, I think, Atwal.

A          And for that with
-- for -- for that issue, they visited Royal Morton.  At that time, Mr. Gupta
accompanied as well, and Mr. Gadhri said to Mr. Gupta that all this
has happened because of your error. And Mr. Gupta at that time -- Mr. Gupta
agreed, he said that Whatever loss is there, or whatever expenses are there,
expenses are to be incurred, Ill bear those.

[16]

In cross-examination, Mr. Pamma testified as follows:

Q         So it was your understanding that the conflict between Mr. Gupta
and Mr. Gadhri was over the accounting, correct?

A          It
was because of the accounting, as well as because of some lots, et cetera.  And
another issue was that some third party had sued them, and that also was cause
of dispute amongst themselves.  But for that, Mr. Gupta took the
responsibility saying that, Yes, I am responsible for that.

[17]

Mr. Gupta argues that Mr. Pammas evidence is vague, and that whether
there was an agreement largely turns on credibility and the judge expressed her
preference for Mr. Guptas and Mr. Dhanoas credibility early in her
reasons:

[57]      While the differences between Mr. Gupta and Mr. Gadhri
are more difficult to resolve, Mr. Gadhris testimony he did not
understand or was forced or bullied into signing documents is not consistent
with the overall evidence, including that of Mr. Bubber, an accountant; Mr. Buckley
and Mr. Hogan, both lawyers; and, in particular, Ms. Manhas. These
were all professionals retained by the joint venture.

[58]
Ultimately,
I prefer the testimony of Mr. Dhanoa and Mr. Gupta where it contrasts
with Mr. Gadhri
. As noted in
Parmar v. Tiwari
, 2016 BCSC 30 at para. 116,
the factors considered in the assessment of a witnesss credibility include
whether the witnesss evidence harmonizes with the independent evidence. Not
only does the documentation support the testimony of Mr. Dhanoa in
particular, but, as set out in
Faryna v. Chorny
(1951), [1952] 2 D.L.R.
354 at 357 (B.C.C.A.), it is in harmony with the preponderance of
probabilities that a practical and informed person would recognize as
reasonable in the circumstances.

[Emphasis
added.]

[18]

Mr. Gadhri advances an additional argument that the judges expectation
of a written confirmation of the indemnity was inconsistent with her overall
appreciation that Mr. Gupta and Mr. Gadhri conducted many of their
partnership affairs without writing things down.

[19]

Mr. Gupta responds that there is nothing inconsistent in the
judges expectation of written evidence.  Mr. Gadhri retained new counsel
shortly after the alleged indemnity was said to have been given, and despite
the expectation that a lawyer would record such an agreement or claim in
writing, no such documentation was placed in evidence.

[20]

Mr. Gupta also submits that s. 59(6) of the
Law and Equity
Act
, R.S.B.C. 1996, c. 253, requires an agreement to indemnify to be
in writing:

(6)        A guarantee or indemnity is not enforceable unless

(a)     it is
evidenced by writing signed by, or by the agent of, the guarantor or
indemnitor, or

(b)     the alleged guarantor or
indemnitor has done an act indicating that a guarantee or indemnity consistent
with that alleged has been made.

[21]

Mr. Gadhri argues that the indemnity falls within the wider
interest exception, such that it was not required to be in writing because the
alleged indemnitor, Mr. Gupta, achieved another objective.  However, Mr. Gupta
contends that this exception does not apply.  The other objectives relied on by
Mr. Gadhri, being his willingness to continue in the joint venture and
release Mr. Gupta from any claims in negligence arising from the contracts,
are of no assistance because Mr. Gadhri was contractually obligated to
proceed under the joint venture agreement, and because the judge rejected any
negligence on Mr. Guptas part.

[22]

The judge did not mention the
Law and Equity Act
in her reasons. 
It was unnecessary given her practical business ruling that a matter of this
significance would have been in writing.  I agree with Mr. Guptas
argument that there was no exception to the statutory rule.

[23]

A trial judge is not required to refer to every piece of evidence in
reasons for judgment.  This was a complicated case with many bits and pieces. 
If, in the course of pulling it all together to make a coherent whole, the
judge fails to mention a detail, she can hardly be faulted, if the sense of the
issue was understood and determined on a reasonable basis.  In my view, the
judges reasoning discloses such an understanding and the absence of any
evidence from the lawyer who was guiding the parties through a resolution of
the Atwal dispute, coupled with her negative view of Mr. Gadhris
credibility, adequately supports the ruling.  I do not regard the failure to
mention Mr. Pammas evidence a fatal defect; nor do I see any
inconsistency between her appreciation of the way the partners did business and
the expectation of a written confirmation of an indemnity if such were given. 
The indemnity promise was alleged to have been spoken in the presence of the
lawyer, Mr. Morton, who would ordinarily be expected to record such an
important thing.  None was placed in evidence.

The $300,000 Loan

[24]

The judge found that there were two personal loans to Mr. Dhanoa or
one of his companies and that both were repaid.  The first loan was from the
Gupta/Gadhri partnership.  The judge was not required to make any findings
regarding the creditor of the second loan, as Mrs. Gadhri abandoned the
claim that it was from her alone, but noted that she would have found the loan
to be from Mr. Gadhri, and possibly Mrs. Gadhri through Mr. Gadhri
as her agent.  The second of the two loans is of central importance because of
the implications for abuse of process and special costs.

[25]

Mr. Gadhris attack on the finding that it was repaid was without
persuasive force.  The greater effort went to the arguability of the claim that
the loan was outstanding.  Was it groundless, motivated by spite and pursued
for an improper purpose, or was it a genuine claim in a complex dispute?

[26]

I find it difficult to accept that Mr. Gadhri honestly believed his
wife had a legitimate claim.  In what follows, Mr. Dhanoa recalls Mr. Gadhris
attempt to get him on his side in his dispute with Mr. Gupta and the
threat to embroil Mr. Dhanoa in litigation over the $300,000 loan:

That
is the first day when he told me that, If youre not going to be on my side,
because he was calling me, he would say, Oh, you are like my younger brother,
you know, Youre not much -- youre not much older than my own son so thats why
I care for you. I dont want any harm to come to you.

And
then I said, How is your dispute going to bring harm on me? I got nothing to
do with it. Its a dispute between you two. How am I involved in that?

He
said, Well, you are.

I
said, How?

Then
he said, You remember? There was a 300,000-dollar loan which you took in May?

I
says, Yes, I took it and it was paid back and you have signed documents to
that, that it is paid back.

Then
he said, Well, that loan was from my wife.

Well,
I heard it and said, Well, Mr. Gadhri, this is the first time youre
telling me that it is from your wife, but I dont think it really matters
whether it was from your wife [or] yourself. There was a loan, you received the
monies, because you never told me it is not from you. You always indicated that
it is your loan and Mr. Guptas loan, and you have signed documents to
that effect, that you guys are taking payment for all those loans, and I have
cheques to prove that I have paid those loans.

Then
he said, If youre not going to agree to me, then youre going to be in
trouble as well.

I
said, Mr. Gadhri, I dont know what you mean by that.

He
said, Well, then, my wife is -- Im going to sue you.

I
said, How can you?

He
said, Well, Im going to sue you through my wife because you never paid her
loan.

I did advise him at
that time that, Mr. Gadhri, think about it before you take the action. Going
to court is not a joke. There is going to be evidence that I have paid it.
Before you do that, its you who committed a fraud then. You committed a fraud
with your wife. You committed a fraud with me. You have always indicated it was
you who is lending money. You are the one who gave me the draft. You are the
one who is taking the payments from me. You are the one who is taking the
interest payments from me, and you are the one who is telling me today it was
your wifes. Well, then, you should have paid those monies to her, and if youre
telling me that you never paid it, well, then, she should be suing you, not me.

[27]

The history of the litigation begins with an action by Mrs. Gadhri
claiming that the loan was from her and it was unpaid.  She filed a Certificate
of Pending Litigation (CPL) against a joint venture property owned by 815. 
When the CPL was set aside, Mr. Gadhri brought his action claiming
repayment of the first of the private loans, and he filed a CPL against the
same property on the strength of his action on the eve of a sale closing.  Mrs. Gadhri
maintained her position that the loan was hers alone until final argument.

[28]

On the findings of the judge, Mr. Gadhri had to have known the
$300,000 loan was repaid.  In what the parties referred to as the November 2008
agreement, signed by Mr. Gadhri, they reduced to writing a reckoning of
the private loans.  Paragraph 4 of the November agreement reads:

4.         In further
consideration of 0758528 paying the outstanding amount owing under the Mortgage
and indemnifying 0760815, Gupta and Gadhri with respect to the Mortgage,
Gadhri
and Gupta agree to absolutely forgive a loan to 0760815 and 0758528 in the
amount of $300,000.00
.

[Emphasis
added.]

[29]

While the analysis of the document was necessarily convoluted because of
the interplay between the private loans and the joint venture, the judges
decision leaves no doubt that all parties intended the November agreement to
discharge the loan.

[30]

As to the state of Mrs. Gadhris knowledge, the judge said:

[306]    Finally, the Second Loan was made in May 2008; the demand
letter was issued to 815 in June 2010. According to the initial claims of Mrs. Gadhri
and Mr. Gadhri, Mrs. Gadhri was the creditor and Mr. Dhanoa had
not made any payments to her.
I find it very unlikely Mrs. Gadhri would
have loaned $300,000 to 815 as a short-term loan, received no payment, and
waited two years before issuing any sort of a demand letter
.

[307]    The above
demonstrates not only that the loan had been repaid but that it is more likely
than not Mr. Gadhri was very aware of that fact before Mrs. Gadhri
initiated her action. This will, ultimately, inform my analysis of whether Mr. Gadhri
committed an abuse of process.

[Emphasis
added.]

[31]

I am unable to accept the contention that the judge erred in concluding
the loan had been repaid, or that there was an arguable basis for the claim on
the loan.

Liability for Costs

[32]

Mr. Gadhri raises an alternative argument that if he should fail in
his attempt to challenge the rulings on the loan and abuse of process, he
should not be obliged to pay special costs for the proceeding, or any costs to Mr. Dhanoa
for that part of the trial dealing with the Gupta issues.

[33]

Mr. Gadhri argues the award of special costs was in error.  He
contends that it is not sufficient that he was largely unsuccessful at trial,
and that when he brought and maintained his claims, he believed them to have
merit.  In addition, he submits that the judge erred in considering his conduct
prior to the litigation, and says that he enjoyed some modest success
(i) in reducing Mr. Guptas claim (from $710,000 to $276,000); and
(ii) in achieving his plea for an accounting which he says his opponents
resisted.

[34]

The judge found several grounds for finding reprehensible conduct, not
merely the $300,000 loan issue, which she summarizes at para. 407 of her
decision:

[407]    I have already referenced many instances of Mr.
Gadhris behaviour throughout my Reasons, but make particular note of the
following:

a)   Mr. Gadhri
held up the final accounting despite claiming an accounting is part of this
process and alleging Mr. Dhanoa has failed to comply with accounting
requirements. He took a box of documents from the accountants and refused to
return it. He claimed a proper accounting, ultimately obtaining a forensic
report that confirmed the accounting.

b)   Mr. Gadhri
made many claims of impropriety against Mr. Dhanoa and the Numbered Defendants,
which he maintained over the litigation before simply abandoning them in
closing submissions. As part of those claims, Mr. Gadhri filed CPLs on lots
owned by the Numbered Companies, impeding their sale.

c)   Mr. Gadhri
has not established any of the allegations pled. Rather, he has demonstrated a
consistent disregard of documents. He sought throughout to explain matters on
the basis of verbal agreements that were not consistent with and contradicted
the documents. His testimony fluctuated as it pertained to the documents,
especially those involving family members and relatives. Indeed, these were
complete[ly] disregarded, as evident by his testimony that he asked his
sister-in-law to write a loan to the memo portion of a cheque that he now
says was a deposit to purchase property.

d)   Mr. Gadhri continued to pursue this
litigation and did not depart from the many claims of impropriety against Mr.
Dhanoa and his Numbered Companies, all of which I have concluded were
unfounded.

[35]

The first item, para. a), refers to pre-litigation conduct, but it was
closely connected in time and circumstances to the action.  Reprehensible
conduct that flows into the litigation may be considered in special costs:
Dockside
Brewing Co. Ltd. v. Strata Plan LMS 3837
, 2007 BCCA 183 at paras. 9092.

[36]

On the accounting issue, I agree with Mr. Dhanoas counsel that,
properly understood, the pleadings do not oppose an accounting.  In fact, all
parties wanted an accounting; the only opposition was to Mr. Gadhris
claims that Mr. Gupta and Mr. Dhanoa should account for specific
transactions.  The order for accounting was not a victory for Mr. Gadhri. 
He lost the specific claims and the accounting order cannot be taken to
mitigate his liability for special costs.

[37]

The argument that Mr. Dhanoas costs should be limited to that
portion of the trial concerning only him and his companies ignores the
entanglement of the issues.  I am not persuaded that it would have been prudent
for Mr. Dhanoa to be absent from any part of the trial, since the dealings
were so intertwined.  I do not regard the modest success in reducing Mr. Guptas
claims as material to the question of costs.

Mr. Dhanoas Cross Appeal

[38]

The Dhanoa Respondents contend that the judge should have:

(i)       included
Mrs. Gadhri jointly and severally liable with her husband for the tort of
abuse of process;

(ii)      found Mr. and
Mrs. Gadhri guilty of conspiracy;

(iii)      found
Mr. Gadhri in breach of his contractual duty of good faith;

(iv)     awarded
general damages in a greater amount than $25,000 and made separate awards for
each of Mr. Dhanoa, 815 and 528; and

(v)      awarded
punitive damages.

Mrs. Gadhris Liability for Abuse of Process

[39]

The Dhanoa Respondents argue that the judge erred in not considering
whether Mrs. Gadhri was liable for abuse of process.  To succeed in this
regard, they were required to prove that she misused or perverted a court
process for an extraneous or improper purpose, and that some damage resulted to
them:
Palmer v. Palmer
, 2015 BCCA 438 at para. 48;
Willow v.
Chong
, 2013 BCSC 1083 at para. 54.  They submit that the judges
findings satisfy these criteria.

[40]

In holding Mr. Gadhri liable for abuse of process, the judge found
the litigation was for the improper purpose of punishing Mr. Dhanoa for
not supporting Mr. Gadhri in his dispute with Mr. Gupta.  The
litigation caused damage to Mr. Dhanoa and his companies by way of legal
fees and delays to the joint venture, and the judge found that it was probable that
Mr. Gadhri was aware that the loans had been repaid before the claims were
filed.

[41]

Mrs. Gadhri allowed Mr. Gadhri to use her in his litigation
campaign against Mr. Dhanoa.  However, she was acting under her husbands
direction and was mostly passive in the conflict.  I consider the judge
appropriately measured the degree of her fault in imposing joint and several
liability for special costs.  This is a significant rebuke; the special costs
for a 35-day trial are likely well beyond any reasonable general damages award
for abuse of process.

[42]

The judge made no finding whether Mrs. Gadhris conduct amounts to
abuse of process.  I interpret her reasons as recognizing that the intention to
abuse the courts process was primarily Mr. Gadhris and that while it was
wrong of Mrs. Gadhri to allow her name to be used for an improper purpose,
Mrs. Gadhri did not form a sufficient intention to abuse the process.

Conspiracy

[43]

The Dhanoa Respondents allege the Gadhris committed unlawful means
conspiracy, the unlawful act consisting in the abuse of process.  They submit that
Mr. and Mrs. Gadhri acted unlawfully in combination, that their
conduct was directed towards Mr. Dhanoa and his companies in the
litigation, and that they knew or ought to have known that damage was likely to
and did result:
Canada Cement LaFarge Ltd. v. British Columbia Lightweight
Aggregate Ltd.
, [1983] 1 S.C.R. 452 at 471-72.  While the judge found that
predominant purpose conspiracy was not established because Mrs. Gadhris intent
was directed towards Mr. Gupta, in support of her husbands dispute, Mr. Dhanoa
submits that in unlawful means conspiracy, it is sufficient that the conduct
was directed towards him and his companies, and that Mr. and Mrs. Gadhri
knew or ought to have known that injury to them was likely.

[44]

The theory of liability is circular and duplicative: if Mrs. Gadhri
is not liable for abuse of process, then she has not taken the unlawful means
alleged.  Moreover, damages for civil conspiracy are similarly assessed at
large and Mr. Dhanoa is entitled to no greater compensation for conspiracy
than he achieved in abuse of process for the same facts and same loss.

Breach of the Duty of Good Faith Performance

[45]

I am in substantial agreement with the judges disposition of this
issue:

[399]    As I have already
concluded Mr. Gadhri is liable for abuse of process, I do not find it
necessary to address Mr. Dhanoa and the Numbered Companies claim that Mr. Gadhri
breached the principle of good faith.

[46]

The conduct alleged to constitute the breach of contract, namely the
filing of a CPL against a joint venture lot and disputing the accounting, came
at the end of the subdivision project and was related to the litigation.  When
pressed to explain the point of arguing for so many causes of action for the
same wrongful behaviour, counsel submitted that they would add greater force to
the claim for increased compensatory damages and punitive damages.  I will
discuss this further under the heads of quantum of general damages and punitive
damages, but for present purposes, I am bound to say that using a multiplicity
of causes of action to enlarge compensatory or punitive damages is an
unattractive proposition.  Either the fact pattern justifies a certain award of
damages or it does not; pleading different causes for the same wrongful
behaviour is, absent proof of different pecuniary or special damages,
pointless.

Quantum of General Damages

[47]

No pecuniary losses were proved for abuse of process.  The award of
$25,000 was assessed at large.  Mr. Dhanoa and his companies say they were
each entitled to separate compensation and at larger amounts as in their
submission the award was inordinately low.

[48]

An appellate court will not interfere with a trial judges assessment of
damages unless he or she erred in principle of law, misapprehended the
evidence, failed to consider relevant factors or considered irrelevant factors,
or there was no evidence on which the judge could have reached his or her
conclusion:
Naylor Group Inc. v. Ellis-Don Construction Ltd.
, 2001 SCC
58 at para. 80.

An award is inordinately low if it falls substantially
below the range for damage awards in the same class of case, such that it
demonstrates palpable and overriding error:
Cory v. Marsh
(1993), 77
B.C.L.R. (2d) 248 (C.A.);
Le v. Luz
, 2003 BCCA 640.

[49]

The logic behind the claim for separate awards seems to be related to
the fact that they own different lots and are separate legal entities with
different shareholders.  I can see no error in awarding a global sum to
compensate parties whose interests were so tightly connected.

[50]

Neither do I see any basis to interfere with the damage assessment which
cannot be said to be inordinately low.  Since the damages are at large for
abuse, it makes sense to me to take into account the overall recovery, which
includes special costs.  Factors relevant to abuse of process damages overlap
with special costs considerations.

Punitive Damages

[51]

As mentioned at the outset of these reasons, the Dhanoa Respondents
claim punitive damages in separate awards and in the same amounts as for abuse
of process, but in addition to them:  $100,000 for Mr. Dhanoa; $50,000 for
815; $25,000 for 528.  The error alleged in the judges disposition of this
claim was in saying that the damages for abuse of process and special costs
were a sufficient deterrence and denunciation such that punitive damages were
unnecessary.  Her reasons are as follows:

[403]    The Supreme Court of Canada reviewed awards of
punitive damages in
Whiten v. Pilot Insurance Co.
, 2002 SCC 18 at para. 36:

[36]      Punitive damages are
awarded against a defendant in exceptional cases for malicious, oppressive and
high-handed misconduct that offends the courts sense of decency:
Hill v.
Church of Scientology of Toronto
, [1995] 2 S.C.R. 1130 (S.C.C.), at para. 196.
The test thus limits the award to misconduct that represents a marked departure
from ordinary standards of decent behaviour. Because their objective is to
punish the defendant rather than compensate a plaintiff (whose just
compensation will already have been assessed), punitive damages straddle the
frontier between civil law (compensation) and criminal law (punishment).

[404]    The general objectives of punitive damages are
retribution, punishment, deterrence, and denunciation:
Whiten
, at para. 68.
Because of those objectives, punitive damages should be ordered only in
exceptional cases and with restraint. The criminal law is the most appropriate
vehicle for punishment:
Whiten
, at para. 69.

[405]    In the circumstances,
while this Court certainly does not condone the conduct of Mr. Gadhri, I
do not believe punitive damages are warranted here. I find the damages for
abuse of process and my findings regarding special costs, as I will set out
below, sufficiently denounce Mr. Gadhris behaviour.

[52]

It is a matter of judgment whether the compensatory award and special costs
sufficiently address the need to denounce and deter objectionable behaviour.  Such
an award is discretionary:
A.L. Sott Financial (FIR) Inc. v. PDF Training
Inc.
, 2008 BCCA 35.  The judges sense of the situation and her
understanding of the parties cannot be duplicated in this Court.  I defer to
her special advantage in developing the feel of the case.  I cannot say that
her judgment was flawed and that it should be set aside.

[53]

I would dismiss the cross appeals.

Conclusion

[54]

For the foregoing reasons, I would allow the appeals by ordering that Mr. Gadhri
is entitled to a credit of $49,000 in the account of his partnership with Mr. Gupta,
and I would otherwise dismiss the appeals and cross appeals.

The Honourable Mr. Justice Donald

I agree:

The Honourable Madam Justice
Saunders

I agree:

The Honourable Madam Justice
Bennett


